Title: From George Washington to Brigadier General Anthony Wayne, 28 February 1778
From: Washington, George
To: Wayne, Anthony



Dear Sir
Head Quarters Valley Forge 28th Feby 1778

I was yesterday favd with yours of the 25th from Haddenfeild. The Cattle that you collect should cross the Delaware at Coryells Ferry, and then keep higher up the Country before they strike across. They should fall in with Schuylkill at Pottsgrove and cross the River there. A considerable escort should attend them. We lost a fine drove of 130 Head that were coming from New England a few days ago. Some of the disaffected in Bucks County gave information of them, and a party of light Horse pushed up twenty Miles and carried them off. When you come over with your detatchment, you should keep a good look out between you and Philada for you may depend that they will have information of you thro’ the means of their freinds with which the Country abounds.
I sent a party of Artillery men to attempt to annoy the shipping that lay at Philadelphia while there was Ice in the River, but as that must be all destroyed by the late thaw, and no great chance of any more during this Season, I think you had best order them to return to Camp, except you find they can be any how usefully employed. If you meet with any Cattle as you come thro’ Bucks County, I would have you drive them along. Those belonging to the disaffected will most certainly be sent in to Philada if we do not get them. I do not imagine there can be any worth speaking of below Newtown and the Cross Roads.
I shall be glad that you will, upon your return, visit Genl Lacey, and enquire of him what dispositions he has made and intends making. He will have a considerable body of Men with him, and if they are properly placed and the Officers alert, they may certainly check the parties of the Enemy’s light Horse that have frequently come out upwards

of twenty Miles and carried off the well affected inhabitants, Horses, Cattle and Forage. I am Dear Sir Yr most obt Servt.
P.S. You will, before this reaches you, have recd a letter from Colo. Biddle. You will be pleased to execute the Business recommended therein if possible. Inclosed is a letter for the Officer commanding the Artillery. I am informed that there are a number of Cannon belonging to the Continent, the State of Pennsylvania and private persons at Bordentown. Be pleased to enquire into the matter and see whether they cannot be carried further up the River while the waters are high or if that cannot be done back into the Country, that they may not fall easily into the Enemy’s hands. Capt. Symonds has two 18 pounders and one 12 pounder upon travelling Carriages. the Roads are too bad to bring them to this Camp at present, but before he leaves them he should put them into a place of security from whence they may be brought in better weather. these Cannon under the care of Symonds shou’d go to a place of perfect security as they are fine pieces & on trayelling Carriages—he is directed to obey yr Orders.

G. W——n

